DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 1 is unclear because it recites a "sintered porous silver film having a structure in which the silver particles are partially sintered".  The meaning of this imitation is unclear because it is unclear how much sintering or degree of particle bonding qualifies the particles as being "partially sintered".  Additionally, as the claim already recites that the film is a "sintered porous silver film", it appears the claim recites two different degrees of sintering.  If the final product is a "sintered porous silver film", then it appears that a film that is only "partially sintered" is an intermediate that is a precursor to the final, sintered product. Therefore, the limitation further makes it unclear if an intermediate or final product is being claimed.  For the sake of compact prosecution, "partially sintered" is interpreted herein as indicating that the film has undergone some quantity of sintering. 
Claim 1 is further indefinite because it recites that "the sintered porous silver film has a filling ratio in the range of 50% to 70%".  According to the instant specification, the "filling ratio" is determined by imaging a polished cross-section of the film, then 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US PG Pub. No. 2015/0041974). 
Regarding claim 1, Kobayashi teaches a porous sintered silver film obtained by sintering silver particles (Abstract; par. 65, 65, 82, 83, 84, 112).  The particles may have 
Although Kobayashi does not explicitly teach that his sintered porous film includes "partially sintered" silver particles, demonstrates the recited ion proportions when analyzed with time-of-flight secondary ion mass spectrometry ("TOF-SIMS"), or the recited "filling ratio", a film that is rendered obvious by Yamasaki is expected to have substantially the same structure and properties as that of the instant invention because it is made in substantially the same manner and with substantially the same materials.  In particular, the instant disclosure teaches that a sintered porous silver film is obtained by sintering silver particles (Applicant's Published Application, Abstract; par. 48, 50).  The silver particles are made by combining a solution of a silver salt with a solution of a carboxylic acid, followed by mixing the resulting suspension with a reducing agent, followed by removal of the liquid and drying (Applicant's Published Application, par.38-43).  The silver particles are then combined with a solvent, such as an alcohol, to form a paste that is 70 to 95 % silver particles by weight (Applicant's Published Application, par. 44, 45).  The paste is then formed into a film and baked at a temperature in the range of 130 to 200 ºC for 5 to 30 minutes (Applicant's Published Application, par. 48, 50).  As can be seen by comparing the method and materials of Kobayashi to that of the 
Kobayashi also exemplifies a sintered porous silver film that includes silver particles that are more weakly bonded to each other than bulk silver and demonstrates a vacant pore rate of about 30 % (par. 112).  Figure 6 also demonstrates that Kobayashi's exemplified sintered film has continuous porosity (Fig. 6).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Kobayashi's porous sintered film to include particles that are more weakly bonded (i.e. "partially sintered" instead of "fully sintered"), to have open, continuous pores, and to have a vacant pore rate of about 30 % because Kobayashi explicitly teaches/demonstrates a film with such features/structure to be appropriate for his product.  Such a film is expected to demonstrate a "filling rate" of about 70 %, if the correct polishing, imaging, and imaging processing parameters are employed.   



The rejection of claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US PG Pub. No. 2010/0101637) and, optionally, in view of Siow (Siow, K.; J. Electron. Mater. 2014, vol. 43, no. 4, p. 947-961) is withdrawn in view of Applicant's amendment, filed January 31, 2022. 

Response to Arguments
Applicant’s arguments filed January 31, 2022 have been considered but are moot because they do not apply to the current rejections.
Regarding Applicant's assertions over the beneficial effects of a sintered porous silver film meeting the claimed ion ratio and "filling ratio" requirements, it is noted that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, as insufficient data is provided for values directly above and below the recited ranges, it is not clear that the recited ion ratios and filling ratio are critical.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784